Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments and a Terminal disclaimer filed on 05/04/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 1, 5-8 and 12 and added a new claim 21. Thus, amended claims 1-21 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patents: US 9,909,145 and US 10,570,420 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Zachary S. Wiersma on 05/17/2021.
The application has been amended as follows:
In the Claims
Cancel withdrawn claims 1-7, 10-11 and 16-20
Claim 8: delete claim 8 and replace with “An isolated nucleic acid molecule comprising the nucleic acid sequence of SEQ ID NO: 72.”
Claim 12: delete claim 12 and replace with “A vector comprising the nucleic acid molecule of claim 8.”
Allowable Subject Matter
Claims 8-9, 12-15 and 21 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests an isolated nucleic acid comprising the nucleic acid sequence of SEQ ID NO: 72, vector comprising said nucleic acid molecule and a host cell … comprising said nucleic acid molecule, as recited in allowed claims 8-9, 12-15 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652